In an action to recover damages for personal injuries and property damage (action No. 1) which was consolidated for trial purposes with another action to recover for property damage (action No. 2), the plaintiffs in action No. 1 appeal from an order of the Supreme Court, Queens County (Calabretta, J.), dated August 16, 1982, which denied their motion, inter alia, for an order restoring said action to the Trial Calendar. (We deem the notice of appeal to be a notice of appeal from the order.) The appeal brings up for review so much of a further order of the same court, dated October 8, 1982, as, upon reargument, adhered to the original determination (CPLR 5517, subd [b]). Appeal from the order dated August 16, 1982, dismissed, without costs or disbursements. Said order was superseded by the order dated October 8, 1982, made upon reargument. Order dated October 8, 1982 affirmed insofar as reviewed, without costs or disbursements. No opinion. Lazer, J. P., Gibbons, Weinstein and Boyers, JJ., concur.